NATIONWIDE MUTUAL FUNDS Supplement dated September 4, 2009 to Currently Effective Prospectuses for Nationwide Bond Fund Nationwide Investor Destinations Nationwide Bond Index Fund Aggressive Fund Nationwide Enhanced Income Fund Nationwide Investor Destinations Nationwide Fund Moderately Aggressive Fund Nationwide Government Bond Fund Nationwide Investor Destinations Nationwide Growth Fund Moderate Fund Nationwide International Index Fund Nationwide Investor Destinations Nationwide International Value Fund Moderately Conservative Fund Nationwide Large Cap Value Fund Nationwide Investor Destinations Nationwide Mid Cap Market Index Fund Conservative Fund Nationwide Money Market Fund Nationwide Destination 2010 Fund Nationwide S&P 500 Index Fund Nationwide Destination 2015 Fund Nationwide Short Duration Bond Fund Nationwide Destination 2020 Fund Nationwide Small Cap Index Fund Nationwide Destination 2025 Fund Nationwide U.S. Small Cap Value Fund Nationwide Destination 2030 Fund Nationwide Value Fund Nationwide Destination 2035 Fund Nationwide Value Opportunities Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Retirement Income Fund Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the applicable Funds Prospectus. Effective immediately, the address of the Trust, Nationwide Fund Advisors, Nationwide Fund Management LLC and Nationwide Fund Distributors LLC has been changed to 1000 Continental Drive, Suite 400, King of Prussia, Pennsylvania 19406. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE NATIONWIDE MUTUAL FUNDS Supplement dated September 4, 2009 to Currently Effective Statement of Additional Information for Nationwide Bond Fund Nationwide Investor Destinations Nationwide Bond Index Fund Aggressive Fund Nationwide Enhanced Income Fund Nationwide Investor Destinations Nationwide Fund Moderately Aggressive Fund Nationwide Government Bond Fund Nationwide Investor Destinations Nationwide Growth Fund Moderate Fund Nationwide International Index Fund Nationwide Investor Destinations Nationwide International Value Fund Moderately Conservative Fund Nationwide Large Cap Value Fund Nationwide Investor Destinations Nationwide Mid Cap Market Index Fund Conservative Fund Nationwide Money Market Fund Nationwide Destination 2010 Fund Nationwide S&P 500 Index Fund Nationwide Destination 2015 Fund Nationwide Short Duration Bond Fund Nationwide Destination 2020 Fund Nationwide Small Cap Index Fund Nationwide Destination 2025 Fund Nationwide U.S. Small Cap Value Fund Nationwide Destination 2030 Fund Nationwide Value Fund Nationwide Destination 2035 Fund Nationwide Value Opportunities Fund Nationwide Destination 2040 Fund Nationwide Destination 2045 Fund Nationwide Destination 2050 Fund Nationwide Retirement Income Fund Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information. Effective immediately, the address of the Trust, Nationwide Fund Advisors, Nationwide Fund Management LLC and Nationwide Fund Distributors LLC has been changed to 1000 Continental Drive, Suite 400, King of Prussia, Pennsylvania 19406. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE STATEMENT OF ADDITIONAL INFORMATION FOR FUTURE REFERENCE
